849 F.2d 1472
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter S. CIECHACHI, Petitioner-Appellant,v.Denise QUARLES, Respondent-Appellee.
No. 87-2097.
United States Court of Appeals, Sixth Circuit.
June 22, 1988.

Before MILBURN, RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the judgment of the district court was entered on October 27, 1987.  A Fed.R.Civ.P. 59(e) motion was filed in the district court on November 6, 1987.  This motion was served within the ten day period prescribed by Fed.R.Civ.P. 59(e) as computed by Fed.R.Civ.P. 6(a), and tolled the appeals period.  Fed.R.App.P. 4(a)(4).  A notice of appeal was filed November 6, 1987.  The Rule 59(e) motion was granted by the district court.


3
This court does not have jurisdiction in the appeal.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59(e) motion "shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  A timely notice of appeal is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982);  Browder v. Director, Dep't of Corrections, 434 U.S. 257 (1978);  Martin v. Campbell, 692 F.2d 112, 114-15 (11th Cir.1982).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.